Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Specification Objection
Specification objection regarding informalities included in Office Action mailed on 11/30/2021 has been withdrawn per applicant’s amendment filed 01/19/2022. 

35 USC § 103
The 35 USC § 103 rejection of Claims 1, 5; claims 2-4, 6-9, has been withdrawn per applicant’s amendment filed 01/19/2022. 


Allowable Subject Matter
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claim 1 recites “an elongated sealed shaft.... a tubular sleeve arranged in the shaft so as to be rotatable within the shaft about a longitudinal axis of the shaft… at least one image sensor arranged in the tubular sleeve…image sensor being surrounded by the tubular sleeve… a fastener disposed proximally to the image sensor, the fastener being configured to be detachably fasten the flexible signal line to the tubular sleeve…”
Henley (US 2014/0288369) teaches a video endoscope including elongated shaft and tubular sleeve being rotatable about a longitudinal axis, an image sensor arrange in the shaft proximal to an objective, flexible signal ling connecting to image sensor and fastener fastening the flexible line in the tubular sleeve; however does not disclose the combination of features “an elongated sealed shaft.... a tubular sleeve arranged in the shaft so as to be rotatable within the shaft about a longitudinal axis of the shaft… at least one image sensor arranged in the tubular sleeve…image sensor being surrounded by the tubular sleeve… a fastener disposed proximally to the image sensor, the fastener being configured to be detachably fasten the flexible signal line to the tubular sleeve…” as recited in claim 1.
Tatsuno (US 6030339) teaches endoscopic imaging assembly similar to Henely including CCD behind an objective, flexible signal line connecting to the image sensor enabling transmission from the camera to proximal end of the shaft, however does not disclose nor supplement the combination of features “an elongated sealed shaft.... a tubular sleeve arranged in the shaft so as to be rotatable within the shaft about a longitudinal axis of the shaft… at least one image sensor arranged in the tubular sleeve…image sensor being surrounded by the tubular sleeve… a fastener disposed proximally to the image sensor, the fastener being configured to be detachably fasten the flexible signal line to the tubular sleeve…” as recited in claim 1.
Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546.  The examiner can normally be reached on Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795